 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   K.D., an individual,
                                                            Case No.: 2:17-cv-02825-RFB-NJK
11           Plaintiff(s),
                                                                            Order
12   v.
                                                                      (Docket No. 128)
13
     UNITED AIRLINES, INC., et al.,
14
             Defendant(s).
15
16         Pending before the Court is an order for Plaintiff to show cause why she should not be
17 sanctioned for failing to comply with the Court’s order requiring her personal appearance at a
18 hearing on her prior attorney’s renewed motion to withdraw as counsel. Docket No. 128. Plaintiff
19 submits she did not receive notice regarding counsel’s renewed motion to withdraw. See Docket
20 No. 135; see also Docket No. 140. Plaintiff further submits that she did not agree to his
21 withdrawal. Id. Finally, Plaintiff asks that the Court grant her up to 90 days to obtain new counsel.
22 Id.
23         The Court finds that Plaintiffs statement regarding lack of notice about the hearing conflicts
24 with representations made at the hearing by both her prior counsel and defense counsel.
25 Nonetheless, the Court declines to issue sanctions at this time. Further, the Court GRANTS in
26 part Plaintiff’s request for an extension of time regarding new counsel. Plaintiff’s new counsel
27 must file a notice of appearance, or Plaintiff must file a notice of intent to proceed pro se, in this
28 matter no later than February 21, 2019.

                                                     1
 1        Plaintiff is ADMONISHED that she must comply with all orders issued by this Court.
 2 Failure to do so may result in sanctions. In all other respects, the order to show cause is
 3 DISCHARGED.
 4        IT IS SO ORDERED.
 5        Dated: January 28, 2019
 6                                                         ______________________________
                                                           Nancy J. Koppe
 7                                                         United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
